UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 5, 2016 SS&C Technologies Holdings, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-34675 71-0987913 (State or Other Juris-diction of Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 80 Lamberton Road, Windsor, CT (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(860) 298-4500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On May 5, 2016, SS&C Technologies Holdings, Inc. (the “Company”) announced its financial results for the quarter ended March 31, 2016.The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing.
